Citation Nr: 1123199	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  04-43 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1958, in addition, he had many subsequent years of reserve and of Individual Ready Reserve (IRR) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran appeared and testified at a January 2007 Travel Board hearing held at the New York RO before a Veterans Law Judge (VLJ) who is no longer employed by the Board; a transcript of the hearing is of record.  In a letter dated May 3, 2011, the Veteran was informed that the VLJ was no longer employed at the Board, and that the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  He was given the opportunity to testify at another hearing.  He did not respond within the allotted 30 day response period, and as described in the letter to him, the Board assumes he does not want another hearing and will proceed with his appeal.  

In May 2009 and again in April 2010, this matter was remanded for further development.  The Board is satisfied that the action directed in these remands have been performed.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  

In a written statement dated and received at the RO in September 2010, the Veteran stated that he believes he has disabilities related to exposure to herbicide and other chemicals at stateside military installations.  Since these issues are not currently developed or certified for appellate review, they are referred to the RO for appropriate action.


FINDING OF FACT

A chronic low back disability was not present until more than one year following the Veteran's discharge from service, and the Veteran's current low back disability is not etiologically related to his active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of the low back during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for a low back disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was not provided adequate VCAA notice prior to the rating decision on appeal.  However, following provision of the required notice, to include letters dated in July 2009, September 2009, May 2010 and August 2010, and completion of all indicated development of the record, the originating agency readjudicated the claim in February 2011.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  The Veteran's available service treatment records (STRs) and Social Security Administration (SSA) disability records are of record, as are treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records.  Some of the Veteran's STRs may have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Board recognizes that in such cases there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Inasmuch as it appears that some STRs may be missing, VA has conducted a thorough search for additional treatment records.  Specifically, the Veteran urges that he injured his back in a motor vehicle accident in 1953 at Fort Eustis Army Base.  Although an individual sick slip for October 13, 1953, shows that the Veteran was sent for an X-ray study on that date, no additional related records have been located.  Requests to Fort Eustis as well as the NPRC have yielded no records.  In addition, the Veteran has been afforded a VA medical examination in response to the claim.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim.  The Board is also unaware of any such evidence.

In sum, any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he injured his back in October 1953 at Fort Eustis Military Base when a truck pushed his car off the road and into a ditch.  Service treatment records include an individual sick slip that shows the Veteran was sent to get X-rays by his commander on October 13, 1953.  There is no mention of an injury to the back at that time, and there are no follow-up records showing X-ray results.  STR's for his Reserve and IRR service show that he complained of low back pain once, on examination in August 1989.  Although examination of the back at that time was normal, the Veteran reported that he had gone to a chiropractor, James Barile, D.C., for a low back adjustment and stabilization.  Reports of periodic examinations prior to that time, including those dated in February 1977, August 1981 and June 1985, show no complaints or findings of low back pain and in fact show findings of a normal spine.  A Health Questionnaire for Dental Treatment dated in July 1986 while the Veteran was not on active duty records the Veteran's report of 'Adjustment to 3rd lumbar.'

The Veteran was reportedly seen by a chiropractor beginning in 1986.  A December 2006 letter from Joseph V. Olejak, D.C., reflects that the Veteran was initially treated by him in 1989, when Dr. Olejak took over Dr. Barile's practice.  Dr. Olejak reported that the Veteran began treatment with Dr. Barile in 1986.  He stated that the Veteran had a service-related injury to his L1 and L2 lumbar discs in 1953.  Dr. Olejak had treated the Veteran to the present for low back complaints.

The Veteran apparently suffered injury in a snowmobile accident in 1967 and in a work-related accident in 1992.  A November 1993 letter from David L. Semenoff, M.D., shows that the Veteran injured his lower back while lifting a door unit into place while working in his chosen field as a carpenter.  He experienced sharp burning groin pain and had had intermittent episodes of low back pain ever since.  He required chiropractic care and physical therapy which helped considerably.  He reported tightness in the lateral aspect of the right lower extremity.  He was on a variety of nonseteroidal anti-inflammatories and Toradol with mild to moderate pain relief.  He noted that the history was significant for a snowmobiling accident in 1967 requiring right leg reconstructive orthopedic surgery and hip bone graft.  X-rays showed rotational scoliosis of the lumbar spine and considerable degenerative disc disease (DDD) at L3-4 and significant facet arthropathy on the right side at L5-S1.  

Dr. Semenoff summarized that the Veteran's constellation of symptoms were due to chronic lumbar sprain\strain which pre-existed and was aggravated by the work injury in January 1992.  He felt that chiropractic and physical therapy sessions would be good treatment as opposed to surgery.  

The Veteran was afforded a VA examination in May 1994.  He reported that he first injured his back in 1953 when his car was pushed into a ditch.  He reported that he was treated at the time for back sprain and seemed to make an uneventful recovery.  However, he reported that a year or two after the accident he had back pains for which he received chiropractic treatment.  In 1992, he briefly retired and then returned to carpentry.  He twisted his back while doing framework.  Currently he had radiating back pain.  The diagnosis was L3-4 DDD with L5-S1 facet arthropathy.

A statement authored by Joseph V. Barile, B.S., D.C., in January 1993 indicates that the Veteran was under his care for lower thoracic spine pain and lumbalgia secondary to vertebral subluxation in the lumbar spine.  In June 1993, Dr. Barile reported to the state insurance fund that the Veteran did not have a disc herniation or sciatic neuritis but rather he had advanced degenerative joint disease which was symptomatic prior to the injury.  

An MRI report dated in August 2002 notes that the Veteran had advanced spondyloarthropathy with moderate spinal stenosis, multi-level disc degeneration and an old compression fracture of L1.

The Veteran's ex-wife submitted a notarized statement in January 1994 attesting to the Veteran's car accident in October or November 1953 at Fort Eustis.  She noted that he injured his back and underwent compression therapy treatments.  She reported that he had had problems with his back since that time.  

The Veteran urges that his wife's statement is accurate.  The Board notes that there is no documentation which directly contradicts or confirms that there was such an accident.  

Social Security Administration records reflect that the Veteran was deemed disabled in a November 1997 decision based on low back and right lower extremity injuries beginning in February 1994.  The narrative decision does not refer to any injury in service but rather discussed the subsequent aforementioned post service accidents.  

The Veteran was afforded a VA examination in January 2010.  The examiner reviewed the claims folders and all medical records and noted it to be silent as to a low back condition, though the October 1953 X-ray order was noted.  The examiner observed that the record was essentially silent for a low back disorder until 1992, when the Veteran was injured in a civilian on-the-job injury.  She noted a normal back examination without complaints in June 1985 and the August 1989 examination report of normal spine examination with a report of "recurrent back pain."  She noted Dr. Semenoff's report and conclusions as well as the 1994 VA examination report and diagnoses.  The examiner observed that the Veteran had the reportedly moderately severe snowmobile accident in the 1960's with right lower extremity fractures and a resulting leg length discrepancy.  It was observed that the Veteran had spondyloarthropathy and spinal stenosis at L3-4 and L4-5 since 1994, which had become progressively worse.  

The Veteran reported that in 1953 he was driving a car when a tractor trailer forced him off the road and into a ditch.  He reported that he was wearing a lap seatbelt restraint and required no emergency treatment at the scene.  Several days later he was seen in the dispensary for low back strain and treated with whirlpool and massage.  He reported that he never required a work profile due to the low back condition, and went on to serve 42 years total, culminating in 51 Zulu E9 instructor.  

Following a detailed physical and neurological examination, image studies, and lumbar MRI, the diagnosis was spondyloarthropathy, spinal stenosis L3-4, L4-5.  The examiner opined that these diagnosed disorders were not caused by low back injury in service.  The supporting rationale was that, according to the Veteran's statement, the initial injury was a low back strain which did not require emergency treatment and resolved with two weeks of conservative treatment.  The Veteran's medical record is silent for a back condition until suffering non-service related snowmobile and work-related injuries more than 10 years after the claimed injury.  Subsequent references to the low back injury are based on the Veteran's statement, not primary medical documentation.  The current diagnoses of spondyloarthropathy (pathology of the vertebrae) and spinal stenosis (narrowing of the spinal canal due to chronic degeneration) are unrelated to simple lumbar strain, according to medical literature.  

Thus, the Veteran is shown to have a current lumbar spine disorder in the form of DDD, spondyloarthropathy and spinal stenosis L3-4, L4-5, but the competent and uncontroverted medical opinion of record states the current lumbar spine disorder is not related to the in-service accident in 1953.  There is no indication that degenerative changes became manifest to any degree during the first year after discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence of record in the form of the Veteran's correspondence to VA and his statements to various medical providers, as well as the statement of his ex-wife.  

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, he is competent to assert he has had back pain since he injured his lumbar spine during service.  His ex-wife is certainly competent to state that she remembers the Veteran had an accident in 1953 and required decompression therapy.  Nonetheless, there is no diagnosed disability of the lumbar spine that has been related to service by a medical professional.  The diagnosed disability of the lumbar spine has been affirmatively found to be unrelated to the alleged in-service injury as described by the Veteran.  The VA examiner's opinion in January 2010 is essentially uncontroverted medical opinion evidence against the claim.  It is supported by a clear rationale and reference to the established facts.  The examiner accepts the Veteran's account of his in-service injury as a premise, yet explains why this alleged injury did not lead to the current low back disability.  The Board finds this medical opinion to be competent probative evidence against the claim.  

While the Veteran and his ex-wife are competent to state that he had a motor vehicle accident in service, their lay statements are found to be not credible as to the existence of continuous back symtomatology since service.  The record is replete with reports of no back complaints and no back disability on examinations in the interim period, and these persuade the Board that there was no continuity of symtomatology from the time of injury to the initial of diagnosis many years later.  

The January 2010 opinion is afforded considerable weight in the determination that the Veteran's current lumbar spine disability is not related to his in-service back strain.  It was based on a full review of the Veteran's claims files.  In the examination report, the physician summarized the Veteran's relevant in-service and post-service medical history, to include the lack of evidence of any treatment for a lumbar spine disability between separation from active service and years thereafter, with an intercurrent snowmobiling accident, and when viewed in context, the physician's opinion is accompanied by a sufficient explanation.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a veteran's position); Lee v. Brown, 10 Vet. App. 336, 338 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  The Board finds this opinion to be highly credible and probative of the issue of nexus, or the lack thereof.

While the Board has considered the other medical evidence of record, it finds it less probative as to the issue of the etiology of the current back disorders.  The chiropractic treatment notes and opinions do not include an actual opinion as to whether the in-service injury was the cause of current low back disability.  Dr. Olejak reported in 2006 that the Veteran had a service-related lumbar injury in 1953, but this was simply a recitation of the reported injury by the Veteran with no supporting rationale.  It is considered to have no significant probative value as to establishing a nexus between current disability and service.  Moreover, Dr. Semenoff cites to the snowmobile and work-related injuries and does not indicate that an injury in service occurred, thus his opinion does not relate to the issue of nexus which is critical in this case.  The fact that the August 2002 MRI notes old compression fracture is not probative because there are two documented intercurrent post-service back-related incidents.

Accordingly, based on the evidence and analysis above, the Board finds the criteria for service connection for a low back disorder are not met; the claim must therefore be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


